Exhibit 10.1

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Third Amendment to Loan and Security Agreement (the “Third Amendment”) is
executed on this __30_ day of March, 2012, between FIFTH THIRD BANK, an Ohio
banking corporation, having a mailing address of 201 East Kennedy Boulevard,
Suite 1800, Tampa, Florida 33602 (the “Bank”) and ODYSSEY MARINE EXPLORATION,
INC., a Nevada corporation authorized to do business in Florida, having its
principal place of business at 5215 West Laurel Street, Tampa, Florida 33607
(the “Borrower”), and amends and modifies that certain Revolving Credit Loan and
Security Agreement dated February 8, 2008, as previously amended by First
Amendment dated April 23, 2010, and Second Amendment dated May 4, 2011
(collectively the “Loan Agreement”), as follows:

1.         Terms. All of the capitalized terms in this Third Amendment shall
have the meanings as defined in the Loan Agreement.

2.         Term Loan Renewal. The Bank is renewing the Term Loan in the original
principal amount of $5,000,000.00 with a current principal balance of
$3,000,000.00, advancing an additional loan in the principal amount of
$2,000,000.00 for a consolidated loan in the principal amount of $5,000,000.00
(the “Consolidation Loan”), as evidenced by a Renewal, Advance and Consolidation
Term Promissory Note dated of even date herewith (the “Consolidation Note”).

3.         Loan and Note. The term “Loan” under the Loan Agreement is hereby
modified to reference the revised amount due under the Consolidation Loan and
the term “Note” under the Loan Agreement is hereby modified to refer to the
terms of the Consolidation Note.

5.         Warranties. Borrower hereby affirms and warrants that all of the
warranties made in the Loan Documents, and any other documents or instruments
recited herein or executed with respect thereto directly or indirectly, are true
and correct as of the date hereof and that Borrower is not in default of any of
the foregoing nor aware of any default with respect thereto, and that Borrower
has no defenses or rights of offset with respect to any indebtedness to the
Bank. Borrower hereby releases the Bank from any cause of action against it
existing as of the date of execution hereof. The rights and defenses being
waived and released hereunder include without limitation any claim or defense
based on the Bank having charged or collected interest at a rate greater than
that allowed to be contracted for by applicable law as changed from time to
time, provided, however, in no event shall such waiver and release be deemed to
change or modify the terms of the Loan Documents which provide that sums paid or
received in excess of the maximum rate of interest allowed to be contracted for
by applicable law, as changed from time to time, reduce the principal sum due,
said provision to be in full force and effect.

6.         Consent and Waiver. Borrower hereby consents to the foregoing and
agree that the execution of this Third Amendment shall in no manner or way
whatsoever impair or otherwise adversely affect Borrower’s liability to the Bank
under the Loan Documents or any other instrument set forth in the Recitals or
herein, all as modified by this Third Amendment.



--------------------------------------------------------------------------------

7.         Cross Document Default. Any default under the terms and conditions of
this Third Amendment or of any instrument set forth herein or contemplated by
this Third Amendment shall be and is a default under every other instrument set
forth herein or contemplated by this Third Amendment.

8.         Ratification. Except as modified by this Third Amendment, Borrower
hereby ratifies and confirms the continued validity and viability of all terms,
conditions and obligations set forth in the Loan Documents and all other
instruments executed in connection with this Third Amendment, all as modified by
this Third Amendment.

9.         Severability. Whenever possible, each provision of this Third
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision hereof shall be prohibited or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity only, without invalidating the remainder of such
provision or of the remaining provisions of this Third Amendment.

10.       Florida Contract. This Third Amendment shall be deemed a Florida
contract and shall be construed according to the laws of the State of Florida,
regardless of whether this Third Amendment is executed by certain of the parties
hereto in other states.

 

11.      

Time. Time is of the essence of this Third Amendment.

12.       Binding Effect and Modification. This Third Amendment shall bind the
successors and assigns to the parties hereto and constitutes the entire
understanding of the parties, which may not be modified except in writing,
executed by all parties hereto in the same form as this Third Amendment.

13.       Waiver of Jury Trial. The parties to this Third Amendment hereby
irrevocably waive their respective rights to trial by jury in any and all
actions arising out of the terms of this Third Amendment.

14.       Conflict. As to any conflict between the terms of the Loan Agreement
and the terms of this Third Amendment, the terms of this Third Amendment shall
supersede and control over such other terms.

15.       Execution in Counterparts. This Third Amendment may be executed in two
or more counterparts, each of which shall be deemed to be an original, but all
of which shall constitute one and the same instrument, and in making proof of
this Third Amendment it shall not be necessary to produce or account for more
than one such counterpart.

 

2



--------------------------------------------------------------------------------

16.       Other Terms. Except as specifically modified and amended by the terms
set forth in this Third Amendment, all of the other terms, covenants,
obligations and conditions of the Loan Agreement shall remain in full force and
effect.

Entered into as of the day and year first above written.

 

WITNESSES:

   

“BORROWER”

         

ODYSSEY MARINE EXPLORATION, INC.,

a Nevada corporation

Signature of Witness

         

By:             /s/  Michael Holmes                

Print or type name of Witness

     

Michael Holmes,

     

as its Chief Financial Officer

Signature of Witness

            (CORPORATE SEAL)                    

Print or type name of Witness

               

“BANK”

         

FIFTH THIRD BANK,

an Ohio banking corporation

         

By:             /s/   Daniel Riley                

Signature of Witness

     

Daniel Riley, as its Vice President

     

Print or type name of Witness

                    (CORPORATE SEAL)        

Signature of Witness

           

Print or type name of Witness

     

STATE OF FLORIDA

COUNTY OF PINELLAS

The foregoing instrument was acknowledged before me this             day of
March 2012, by Michael Holmes, as Chief Financial Officer of ODYSSEY MARINE
EXPLORATION, INC., a Nevada corporation, on behalf of the corporation.

 

   

Personally known

       

Florida Driver’s License

 

Notary Public

   

Other Identification Produced

               

Print or type name of Notary

            (SEAL)

 

3



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF PINELLAS

The foregoing instrument was acknowledged before me this             day of
March, 2012, by Daniel Riley, as Vice President of FIFTH THIRD BANK, an Ohio
banking corporation, on behalf of the Bank.

 

   

Personally known

       

Florida Driver’s License

 

Notary Public

   

Other Identification Produced

               

Print or type name of Notary

            (SEAL)

 

4